Exhibit 10.1

Performance Stock Bonus

Award Agreement

Ameren Corporation

2006 Omnibus Incentive Compensation Plan

March 1, 2011



--------------------------------------------------------------------------------

Ameren Corporation

Performance Stock Bonus Award Agreement

THIS AGREEMENT, effective March 1, 2011, (“Effective Date”) represents the grant
of a Performance Stock Bonus (“Award”) by Ameren Corporation (the “Company”) to
the Participant named below, pursuant to the provisions of the Ameren
Corporation 2006 Omnibus Incentive Compensation Plan (the “Plan”). The number of
Shares ultimately paid, if any, with respect to the Performance Stock Bonus
shall be determined pursuant to Section 3 of this Agreement.

The Plan provides a description of the terms and conditions governing the
Performance Stock Bonus. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms will completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms will
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

1. Grant Information. The individual named below has been selected to be a
Participant in the Plan and is hereby granted the following Performance Stock
Bonus, as specified below:

(a) Participant: Adam C. Heflin.

(b) Target Value of Performance Stock Bonus: The Participant’s annual base
salary for 2011 as in effect on the Effective Date.

2. Determination Date. As more fully described in Section 4, the amount of the
Performance Stock Bonus, if any, shall be determined as of the third anniversary
of the Effective Date (“Determination Date”).

3. Settlement. Provided this Award has not been forfeited as described in
Section 6, and subject to the provisions of Section 6 relating to pro-ration, if
applicable, the Company shall transfer to the Participant a number of Shares
determined by multiplying the Target Value of the Performance Stock Bonus by a
percentage factor (“Performance Factor”) determined as of the Determination Date
in accordance with Section 4, and dividing such product by the Fair Market Value
of one Share on the Determination Date (or if such date is not a business day,
on the next succeeding business day). Any fractional Shares resulting from the
application of this Section 3 shall be disregarded. The share transfer described
above shall be made within 30 days after the Human Resources Committee makes the
determination of the amount of the Performance Stock Bonus as described in
Section 4.

4. Performance Factor. The Human Resources Committee shall make the
determination of the amount of the Performance Stock Bonus, if any, no later
than the June 30 following the Determination Date. If the Callaway Nuclear
Facility remains at an overall plant performance level consistent with its
performance on the Effective Date during the period beginning on the Effective
Date and ending on the Determination Date (“Performance Period”), the
Performance Factor as of the Determination Date shall be 100%. If the overall
Callaway Nuclear Facility performance during the Performance Period is less than
or greater than such facility’s performance as of the Effective Date, the Human
Resources Committee of the Company’s Board of Directors shall assign a
Performance Factor as of the Determination Date reflecting such performance.
Such Performance



--------------------------------------------------------------------------------

Factor may be any percentage between 0% and 150%. The Callaway Nuclear
Facility’s overall performance during the Performance Period and the Performance
Factor shall be determined by the Human Resources Committee in its sole and
absolute discretion.

5. Right as Shareholder. The Participant shall have no voting or any other
rights as a shareholder of the Company with respect to any Shares payable in
accordance with this Agreement prior to the date such Shares are transferred to
the Participant. The Participant will obtain full voting and other rights as a
shareholder of the Company upon the transfer of Shares as provided in Section 3
of this Agreement. For the avoidance of doubt, dividends will not accrue on the
Award prior to the date the Shares are transferred.

6. Termination of Employment. Except as provided in this Section, if the
Participant’s employment with the Company terminates for any reason prior to the
Determination Date, the Participant shall forfeit his rights to receive a
Performance Stock Bonus, and shall receive no Shares in connection with this
Agreement. Notwithstanding the foregoing, (a) in the event of the Participant’s
termination of employment prior to the Determination Date under circumstances
which entitle him to receive separation benefits under Section 4.1 of the Second
Amended and Restated Ameren Corporation Change of Control Severance Plan, as
amended, the Participant shall be entitled to a Performance Stock Bonus
hereunder to the full extent that he would have been so entitled if he had
continued employment until the Determination Date, and (b) in the event of the
Participant’s death or disability which entitles him to benefits under a
long-term disability plan maintained by the Company, or involuntary termination
of employment without Cause (as defined in the Second Amended and Restated
Ameren Corporation Change of Control Severance Plan) prior to the Determination
Date, the Participant shall be entitled to receive a Performance Stock Bonus
based on the bonus he would have received if he had continued employment until
the Determination Date, but pro-rated based on the number of completed days in
the Performance Period prior to such death, disability, or involuntary
termination of employment without Cause.

7. Nontransferability. The Participant shall have no right to sell, transfer,
pledge, assign or otherwise alienate or hypothecate (a “Transfer”) his rights
under this Agreement or amounts payable in connection with this Agreement other
than by will or by the laws of descent and distribution, except as provided in
the Plan. If any Transfer, whether voluntary or involuntary, of the
Participant’s rights under this Agreement is made (other than as permitted in
the previous sentence), or if any attachment, execution, garnishment, or lien
will be issued against or placed upon any amounts payable with respect to this
Agreement, the Participant’s rights under this Agreement and rights to amounts
payable hereunder will be immediately forfeited to the Company, and this
Agreement shall lapse and terminate.

8. Requirements of Law. The grant of the Performance Stock Bonus or Shares under
the Plan and this Agreement is subject to all applicable laws, rules, and
regulations, and conditioned upon such approvals by any governmental agencies or
national securities exchanges as may be required.

9. Tax Withholding. The Company will have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Agreement.



--------------------------------------------------------------------------------

10. Stock Withholding. With respect to withholding required upon any taxable
event arising as a result of the Performance Stock Bonus granted or Shares
transferred hereunder, the Company, unless otherwise notified by the Participant
in writing within thirty (30) days prior to such taxable event, will satisfy the
tax withholding requirement by withholding Shares having a Fair Market Value
equal to the amount required to be withheld to satisfy federal, state, and local
withholding requirements. The Participant agrees to pay to the Company, its
Affiliates, and/or its Subsidiaries any amount of tax that the Company, its
Affiliates, and/or its Subsidiaries may be required to withhold as a result of
the Participant’s participation in the Plan that cannot be satisfied by the
means previously described.

11. Administration. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Human
Resources Committee may adopt for administration of the Plan. It is expressly
understood that the Human Resources Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which will be binding upon
the Participant.

12. Continuation of Employment. This Agreement does not confer upon the
Participant any right to continuation of employment by the Company, its
Affiliates, and/or its Subsidiaries, nor will this Agreement interfere in any
way with the Company’s, its Affiliates’, and/or its Subsidiaries’ right to
terminate the Participant’s employment.

13. Amendment to the Plan. The Plan is discretionary in nature and the Human
Resources Committee may terminate, amend, or modify the Plan; provided, however,
that no such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights under this Agreement without the
Participant’s written approval.

14. Amendment to this Agreement. The Company may amend this Agreement in any
manner, provided that no such amendment may adversely affect the Participant’s
rights hereunder without the Participant’s written approval.

15. Successor. All obligations of the Company under the Plan and this Agreement
with respect to the Performance Stock Bonus will be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

16. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

17. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement will be determined and
governed by the laws of the State of Missouri without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction and agree that such litigation will be conducted in the federal or
state courts of the State of Missouri.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of February 10, 2011.

 

Ameren Corporation By:  

/s/ Mark C. Lindgren

By:  

/s/ Adam C. Heflin

  Adam C. Heflin